ORDER

GAJARSA, Circuit Judge.
Actus Lend Lease, LLC moves without opposition to remand to the United States *865Court of Federal Claims. The United States moves without opposition for expedited consideration of Actus’ motion to remand.
The Court of Federal Claims stated in its October 4, 2004 order that if this court granted a remand, the trial court would grant the parties’ joint Fed.R.Civ.P. 60(b) motion for relief from judgment to allow the parties to settle.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Actus’ motion to remand is granted.
(2) The United States’ motion for expedited consideration is moot.
(3) The revised official caption is reflected above.
(4) Each side shall bear its own costs.